***********
Based upon information contained in I.C. File LH-0362 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Kent Furman Long, was a Firefighter II with the Charlotte Fire Department at the time of his death on 1 December 2006.
2. Decedent's death occurred in the course and scope of his employment as follows: On 1 December 2006 at 4:42 p.m., decedent returned to the station following his last call of the day. At 5:20 p.m., decedent obtained permission from his supervisor to run in the parking lot adjacent to the station. At approximately 5:45 p.m., a motorist informed the members of the station that a person, later determined to be decedent, was lying in the grass in front of the station.
3. CPR was begun and decedent was transported to Charlotte Medical Center, where he was pronounced dead at 6:19 p.m. The certificate of death lists the cause of death as "hypertrophic obstructive cardiomyopathy." *Page 2 
4. Decedent is survived by his wife, Regina Skeens Long, who resided with decedent at the time of his death. There are two minor children of the marriage, Callie Nicole Long, born 8 June 2002, and Gage Kent Long, born 6 December 2005. There is a third minor dependent child, Lance Kelly Gower, born 15 November 1991 to Regina Skeens Long and a former spouse.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible firefighter, as defined in N.C. Gen. Stat. § 143-166.2(d), with the Charlotte Fire Department at the time of his death on 1 December 2006.
2. Decedent's death occurred within 24 hours after responding to an emergency situation; therefore, it is presumed that decedent was killed in the line of duty. N.C. Gen. Stat. § 143-166.2(c).
3. Decedent is survived by his wife, Regina Skeens Long, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Regina Skeens Long as the qualified surviving spouse of Kent Furman Long payable as follows: the sum of $20,000.00 shall be paid immediately to Regina Skeens Long. Thereafter, the sum of $10,000.00 shall be paid annually to Regina Skeens Long as long as she remains unmarried until such time as the balance of all *Page 3 
payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Regina Skeens Long becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 17th day of March, 2007.
S/_________________________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  __________________________ BERNADINE S. BALLANCE COMMISSIONER
  __________________________ DANNY LEE MCDONALD COMMISSIONER